Citation Nr: 1201583	
Decision Date: 01/17/12    Archive Date: 01/30/12

DOCKET NO.  08-01 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for residuals of a fracture of the remedial femoral condyle of the left knee, status post total knee arthroplasty with loosening of the femoral prosthetic component.  

2.  Entitlement to an evaluation in excess of 30 percent for a total right knee arthroplasty with focal bone loss in the medial aspect of the right patellar articular surface, currently evaluated as 30 percent disabling.  

3.  Entitlement to an evaluation in excess of 20 percent for degenerative changes in the right knee.  

4.  Entitlement to an evaluation in excess of 10 percent for bilateral tinnitus, to include entitlement to separate compensable evaluations for tinnitus in each ear.  

5.  Entitlement to a compensable evaluation for a laceration of the head.  

6.  Entitlement to a compensable evaluation for a residual scar, status post-operative open fracture of the left index metacarpal.  
REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shabnam Keyvan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1974 to September 1978 and from August 1979 to March 1989.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a January 2007 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  [Due to the location of the Veteran's residence, the jurisdiction of his appeal remains with the RO in Louisville, Kentucky.]  After receiving notice of that determination, the Veteran perfected a timely appeal with respect to that denial.  

The Board notes that the Veteran filed a formal claim for a total disability evaluation based on individual unemployability (TDIU) due to his service-connected disabilities in January 2008.  The RO denied the claim in the October 2009 rating decision.  The Veteran did not appeal.  Recently, the United States Court of Appeals for Veterans Claims (Court) held that a claim for TDIU can be inferred as part of the original claim for a higher disability rating in certain circumstances.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, this case differs in that a formal claim for TDIU was already considered and denied by the RO during the pendency of the claim for an increase now on appeal to the Board.  The Veteran has not expressed disagreement with the October 2009 rating decision.  Nothing in Rice suggests that the finality of those decisions can be overcome by subsequent allegations that the Veteran is entitled to a total rating (that is - by a subsequent informal TDIU claim).  Therefore, in the circumstances of this case, the Board declines to apply Rice and take jurisdiction over a TDIU claim.  

The issues of entitlement to an increased rating for the service connected right and left knee disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the RO, in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's bilateral tinnitus is assigned a single 10 percent rating, which is the maximum evaluation authorized under Diagnostic Code (DC) 6260.  

2.  The Veteran's healed head laceration is productive of a skin-colored scar that is normal in texture and located on the posterior apex of the head measuring 0.8 cm. in width and 0.8 cm. in length; the scar does not cause any limitation of motion or loss of function and is not manifested by any signs of tenderness on palpation, adherence to underlying tissue, underlying tissue loss, skin ulceration or breakdown over scar, elevation or depression on palpation, or gross disfigurement.

3.  The Veteran's service-connected residual scar, status post-operative open fracture of the left index metacarpal does not cause limitation of function, and is not a deep scar that involves an area or areas of 6 square inches (39 sq. cm.) but less than 12 square inches, 6 square inches or greater, or 144 square inches or greater; this disability is not unstable with frequent loss of covering of the skin over the scar, and it is not painful on examination.  


CONCLUSIONS OF LAW

1.  The law precludes assignment of a disability rating greater than 10 percent for the service-connected bilateral tinnitus, including separate compensable evaluations for tinnitus in each ear.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.87, DC 6260 (2011).  
2.  The criteria for the assignment of a compensable 10 percent evaluation, but no more, for the service-connected head laceration have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.118, DCs 7800, 7803, 7804, 7805 (prior to, and on and after, October 23, 2008).

3.  The criteria for a compensable rating for a residual scar, status post-operative open fracture of the left index metacarpal have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.118, DC 7805 (prior to, and on and after, October 23, 2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that claimant is expected to provide.  

Further, in Dingess v. Nicholson, 19 Vet. Ap. 473 (2006), the Court held that, upon receipt of an application for a service connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.  
With respect to the Veteran's claim seeking an increased rating for his bilateral tinnitus, the VA General Counsel has held that the notice and duty to assist provisions of the Veterans Claims Assistance Act of 2000 (VCAA) are inapplicable where undisputed facts render a claimant ineligible for the benefit claimed and where further factual development could not lead to an award.  VAOPGCPREC 5-2004 (June 23, 2004); VAOPGCPREC 2-2004 (March 9, 2004).  As will be discussed in this decision, a rating greater than 10 percent for bilateral tinnitus, including separate compensable evaluations for tinnitus in each ear, is not warranted as a matter of law.  Any further discussion of the VCAA with respect to the claim is, therefore, not necessary.  

With regard to the Veteran's claims for increased disability ratings for his two service-connected scars, he filed his claim seeking an increased rating for these service-connected disorders in May 2006.  A letter dated in June 2006 satisfied the duty to notify provisions concerning these increased rating claims.  In particular, the correspondence informed the Veteran of the need for evidence of a worsening of his service-connected disorders.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  See also Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (VCAA notice in a claim for increased rating need not be "veteran specific").  The Veteran was informed of the types of evidence that could substantiate these claims, such as medical records or lay statements regarding personal observations.  He was asked to provide information as to where he had been treated for these service-connected disabilities and informed that VA was responsible for obtaining any federal records, VA records, and any medical examinations, if necessary.  In addition, the June 2006 letter notified the Veteran of how VA determines disability ratings and effective dates.  Dingess v. Nicholson, 19 Vet. App. 473, 491 (2006).  As this correspondence was issued to the Veteran prior to the initial adjudication of his appeal in January 2007, no timing error with respect to VCAA notification occurred.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records, his VA medical records, and VA examination reports are in the claims file and were reviewed by both the RO and the Board in connection with the increased rating claims adjudicated herein.  In addition, medical records used in the adjudication of his claim for disability benefits from the Social Security Administration (SSA) have been obtained and associated with his claims folder.  Indeed, at no time has the Veteran referenced outstanding records that he wanted VA to obtain or that he felt were relevant to his claim.  

The duty to assist includes obtaining a medical examination/opinion when such is necessary to make a decision on the claim, as defined by law.  VA examinations with respect to the scar claims were obtained in July 2006 and June 2009.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are adequate, as they were predicated on a review of the Veteran's medical records, an interview of the Veteran and a discussion of his medical history, and the examinations fully address the rating criteria that is relevant to evaluate the service-connected scars.  

The examination reports reflect that the Veteran's claims file were not requested by the VA RO for review, and it is unclear whether the files were available for review during either examination.  However, the Board observes that review of the claims file is only required where necessary to ensure a fully informed examination or to provide an adequate basis for the examiner's findings and conclusions; necessity for pre-examination records review is to be determined according to the facts of each individual case.  See VAOPGCPREC 20-95; 61 Fed. Reg. 10,064 (1996).  Here, resort to the Veteran's claims file was not necessary because the Veteran provided an accurate account of his medical history, thus ensuring fully informed examinations.  Moreover, the claims file was not necessary for the examiners to provide findings as to the current symptoms of the Veteran's service-connected scars, which is the question at issue in this case.  The examiners were not asked to resolve conflicting medical opinions or diagnoses.  So, review of the file was not needed.  Further, the June 2009 VA examiner did not have the claims folder but did have access to, and reviewed, the Veteran's medical records.  Thus, the Board finds that a remand for further examination with respect to these increased rating claims would only delay the Veteran's appeal and would likely not result in a different outcome.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome here, the Board finds that any such failure is harmless.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Schedular Evaluations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the "present level" of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

      A.  Bilateral Tinnitus
      
Previously, in September 2004, the RO in Huntington, West Virginia, granted service connection for tinnitus and assigned a compensable evaluation of 10 percent, effective from June 21, 2004 for this disability.  In May 2006, the Veteran filed his current claim for an increased rating for his bilateral tinnitus.  In January 2007, the RO denied this increased rating issue.  Following receipt of notification of that determination, the Veteran perfected a timely appeal of the denial of his claim.  

Tinnitus is evaluated under DC 6260.  This diagnostic code was revised effective June 13, 2003.  The revisions were intended to codify VA's longstanding practice of assigning a single 10 percent evaluation for recurrent tinnitus, whether the sound is perceived as being in one ear or both ears, or in the head.  See Schedule for Rating Disabilities: Evaluation of Tinnitus, 68 Fed. Reg. 25,822 (May 14, 2003).  

This diagnostic code has not changed and continues to stipulate that only a single evaluation for recurrent tinnitus will be assigned-whether the sound is perceived in one ear, both ears, or in the head.  38 C.F.R. § 4.87, DC 6260, Note 2 (2011); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006) (affirming VA's longstanding interpretation of DC 6260 as authorizing only a single 10 percent rating for tinnitus, whether perceived as unilateral or bilateral).  Accordingly, the appeal is denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

      B.  Laceration of the Head 

The Veteran's service-connected head laceration is currently assigned a noncompensable disability rating under the provisions of 38 C.F.R. 4.118, Diagnostic Code 7800.  The criteria for rating scars were revised, effective October 23, 2008.  See 73 Fed. Rg. 54,708 (Sept. 23, 2008) (codified at 38 C.F.R. §4.118, Diagnostic Codes 7800 to 7805).  The amendment applies to all applications for benefits received by VA on or after October 23, 2008.  See 73 Fed. Reg. 54,708-54,710 (Sept. 23, 2008); see also 38 C.F.R. §4.118 (2011).  The Veteran's claim was filed prior to October 23, 2008.  

However, the introductory paragraph to 38 C.F.R. §4.118 notes that a Veteran who VA rated under Diagnostic Codes 7800, 7801, 7802, 7803, 7804, or 7805 before October 23, 2008 can request review under diagnostic codes 7800, 7801, 7802, 7804, and 7805, irrespective of whether the Veteran's disability has increased since the last review.  VA will review that Veteran's disability rating to determine whether the Veteran may be entitled to a higher disability rating under diagnostic codes 7800, 7801, 7802, 7804, and 7805.  A request for review pursuant to this rulemaking will be treated as a claim for an increased rating for purposes of determining the effective date of an increased rating awarded as a result of such review; however, in no case will the award be effective before October 23, 2008.  

In the March 2009 and July 2009 Supplemental Statements of the Case (SSOCs), it appears the RO applied the revised rating criteria in determining whether the Veteran would be entitled to a higher rating.  However, it does not appear that the Veteran was given the option to elect review of his appeal under the new requirements.  As such, the Board will consider both the new and revised criteria, construing the claim for increase very broadly, to include a request for review pursuant to the change to the rating criteria.  

Initially, the Board notes that Diagnostic Codes 7801 and 7802 are not applicable here because this criteria evaluates impairment resulting from scars due to other causes not of the head, face, or neck.  Under the rating criteria in effect both prior to, and on and after October 23, 2008, Diagnostic Code 7800 provides that a skin disorder with one characteristic of disfigurement of the head, face, or neck is rated as 10 percent disabling.  Note (1) to Diagnostic 7800 provides that the eight characteristics of disfigurement, for purposes of rating under 38 C.F.R. § 4.118, are: a scar five or more inches (13 or more cm.(centimeters)) in length; a scar at least one-quarter inch (0.6 cm.) wide at widest part; a scar in which the surface contour is elevated or depressed on palpation; a scar that is adherent to underlying tissue; the skin is shown to be hypo- or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); there is underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); or the skin is indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  

A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement, warrants a 30 percent disability evaluation.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement, warrants a 50 percent disability evaluation.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement, warrants an 80 percent disability evaluation.  

Note (2) to Diagnostic Code 7800 provides that tissue loss of the auricle is to be rated under Diagnostic Code 6207 (loss of auricle), and anatomical loss of the eye under Diagnostic Code 6061 (anatomical loss of both eyes) or Diagnostic Code 6063 (anatomical loss of one eye), as appropriate.  Note (3) provides that unretouched color photographs are to be taken into consideration when rating under these criteria.  38 C.F.R. § 4.118, Diagnostic 7800 (prior to October 23, 2008).  

Under the former Diagnostic Code 7803, in effect prior to October 23, 2008, a 10 percent evaluation is assigned for superficial unstable scars.  Note (1) to Diagnostic Code 7803 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7803.  

Under the former Diagnostic Code 7804, in effect prior to October 23, 2008, a 10 percent evaluation is assigned for superficial scars that are painful on examination.  Note (1) to Diagnostic Code 7804 provides that a superficial scar is one not associated with underlying soft tissue damage.  Note (2) provides that a 10 percent rating will be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable rating.  38 C.F.R. § 4.118 (2008).  Diagnostic Code 7804 also directs the rater to review 38 C.F.R. § 4.68 (amputation rule).  Id.

Also, under the rating criteria in effect prior to October 23, 2008, Diagnostic Code 7805 provides that other scars are to be rated on limitation of function of affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805.  

The revised rating criteria for Diagnostic Code 7800 are similar to the rating criteria in effect prior to October 23, 2008, with the exception of two supplemental Notes.  Indeed, Note (4) provides that disabling effects other than disfigurement that are associated with individual scar(s) of the head, face, or neck, such as pain, instability, and residuals of associated muscle or nerve injury, should be separately evaluated under the appropriate diagnostic code(s) and §4.25 should be applied to combine the evaluation(s) with the evaluation assigned under this diagnostic code.  Note (5) provides that the characteristic(s) of disfigurement may be caused by one scar or by multiple scars and the characteristic(s) required to assign a particular evaluation need not be caused by a single scar in order to assign that evaluation.  38 C.F.R. § 4.118, Diagnostic 7800 (2011).  

Under the revised rating criteria effective October 23, 2008, Diagnostic Code 7804 provides a 10 percent rating for one or two scars that are unstable or painful.  A 20 percent rating is warranted for three to four scars that are unstable or painful and a 30 percent disability rating is assigned for five or more scars that are unstable or painful.  Note (1) states that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that if one or more scars are both unstable and painful, an additional 10 percent should be added to the evaluation based on the total number of unstable or painful scars.  Note (3) provides that scars evaluated under diagnostic codes 7800, 7801, 7802, or 7805 may also receive an evaluation under this diagnostic code, when applicable.  

Revised Diagnostic Code 7805 provides that other scars (including linear scars) and other effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804 require the evaluation of any disabling effect(s) not considered in a rating provided under Diagnostic Codes 7800-7804 under an appropriate Diagnostic Code.  38 C.F.R. § 4.118, Diagnostic Code 7805.  

In the current appeal, the Veteran contends that the resulting scar from his head laceration warrants a compensable evaluation.  During the July 2006 VA examination, the Veteran denied any persistent symptoms related to his head laceration.  The physical examination revealed a non-palpable skin colored scar located at the top posterior area of the Veteran's head that was hidden beneath his hair.  Based on the examiner's observations, the scar measured 0.2 cm. in width and 3 cm. in length, and did not exhibit any tenderness on palpation, adherence to underlying tissue, underlying soft tissue damage, or signs of a skin ulceration or breakdown over the scar.  There was also no evidence of any limitation of motion or loss of function as a result of the service-connected head laceration, and the examiner described the texture of the Veteran's scar as normal and observed no signs of any elevation or depression of the scar.  In addition, the examiner found no gross disfigurement of the head, face, or neck caused by the scar.  Based on his discussion with, and evaluation of the Veteran, the examiner diagnosed him with a scar from a head laceration.  

The Veteran was afforded another VA examination in June 2009 during which he reported to experience pain but no other symptoms as a result of his head laceration.  The examiner noted that the Veteran's scar was located at the apex of his head and described it as a "stellate scar" less than 1 cm. in size.  The physical examination revealed a skin-colored scar that was normal in texture, and measured 0.8 cm. in width and 0.8 cm. in length.  According to the examiner, the scar did not display any tenderness on palpation or adherence to underlying tissue, and there was no limitation of motion or loss of function due to this laceration.  The examiner further detected no skin ulceration or breakdown over scar, nor any signs of underlying soft tissue damage or tissue loss.  Based on the examiner's observations, the Veteran's scar was neither elevated nor depressed on palpation, and there was no evidence of disfigurement of the head, face or neck as a result of the scar.  Based on his evaluation, the examiner diagnosed the Veteran with a scar on the apex of his head.  

During the June 2009 VA examination, the Veteran complained of headaches as a result of his head laceration, and was subsequently scheduled for a VA examination in connection to this separate claim.  At the September 2009 VA neurological examination, the examiner described the Veteran's head laceration as a "barely visible healed scar at superior/posterior scalp."  He noted that the scar was 3 cm. in length and exhibited "[m]inimal superficial skin flaking."  However, the examiner did not detect any ulceration or any other residual symptoms stemming from the head laceration.  According to the examiner, the Veteran's chronic headaches were not caused by or a result of his head laceration.  

Having carefully considered the claim in light of the record and the applicable law, the Board finds that based on the rating criteria in effect both prior to and on and after October 23, 2008, the Veteran is entitled to a compensable 10 percent evaluation for his service-connected head laceration pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7800.  Indeed, the June 2009 examiner determined that the Veteran's scar was 0.8 cm. in width.  As discussed above, if the Veteran's service-connected scar exhibits one characteristic of disfigurement, then a 10 percent disability rating is warranted.  In accordance with Note (1), one of the eight characteristics of disfigurement includes the scar being measured at least one-quarter of an inch or 0.6 cm. in width.  See 38 C.F.R. § 4.118, Diagnostic Code 7800, Note (1).  As such, the Board finds that the Veteran's head laceration is considered a disfiguring scar under Diagnostic Code 7800 and the Veteran therefore meets the criteria for a compensable 10 percent disability rating for his service-connected scar.  

The Board has also considered the possibility of staged ratings.  While the medical evidence of record revealed a scar that was 0.2 cm. in width during the July 2006 VA examination, the Board will resolve reasonable doubt in favor of the Veteran, and finds that a 10 percent disability rating is properly assigned for the entire appeal period.  See Hart, supra.  

The Board has also considered whether an increased evaluation would be in order under other relevant diagnostic codes.  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  Thus, the Board has considered the propriety of assigning a higher, or separate, rating under another diagnostic code.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

While the Board has considered whether a higher evaluation would be in order under other relevant diagnostic codes, the Board finds that the criteria for an increased disability rating (greater than the 10 percent evaluation awarded by this decision) are simply not met.  See 38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804 and 7805 (2008) & (2011).  Under the rating criteria effective prior to, and on and after October 23, 2008, Diagnostic Codes 7803-7804 have a maximum rating criteria of 10 percent, so the Veteran could not receive a higher rating under these codes.  Regarding the revised Diagnostic Code 7804, the objective findings do not show there to be more than one scar that is unstable or painful on examination.  Indeed, both the July 2006 and June 2009 examiners described the Veteran's scar as skin colored and normal in texture and noted that the skin did not display any signs of induration, inflexibility, ulceration, or breakdown.  Additionally, while the Veteran complained of pain during the June 2009 VA examination, the objective medical findings were negative for any tenderness on palpation, underlying soft tissue damage, adherence to underlying tissue, or underlying tissue loss.  As such, based on the new regulations, a higher evaluation is not warranted under Diagnostic Code7804.  Furthermore, the Veteran was not shown to have any limitation of motion or limitation of function as a result of his service-connected head laceration.  Therefore, the Board finds that based on the old or new rating criteria, the Veteran is not entitled to a higher evaluation under Diagnostic Codes 7803, 7804 and 7805.  
Thus, the Board finds that a 10 percent disability rating, but no higher, is appropriate for the Veteran's service-connected head laceration for the entirety of the rating period.  38 C.F.R. § 4.118, Diagnostic Code 7800 (prior to, and on and after, October 23, 2008).  

C. Residual Scar, Status Post-Operative Open Fracture of the Left Index Metacarpal

The Veteran contends that he is entitled to a compensable evaluation for the scar on his left index metacarpal joint.  This service-connected disability is rated as noncompensably disabling under 38 C.F.R. § 4.118, Diagnostic Code 7805, which evaluates impairment from scars.

As previously discussed above, under the criteria for rating skin disabilities effective prior to October 23, 2008, Diagnostic Code 7805 provides for a disability rating for limitation of function of affected part.  See 38 C.F.R. § 4.118, Diagnostic Code 7805.  

Initially, the Board notes that Diagnostic Code 7800 is not applicable here because that criteria evaluates impairment resulting from disfigurement of the head, face, or neck (parts of the body not at issue here).  

Scars other than the head, face, or neck, that are deep, or that cause limitation of motion warrant a 10 percent evaluation if they involve an area or areas of 6 square inches (39 sq. cm.).  Scars in an area or areas exceeding 12 square inches (77 sq. cm.) are rated 20 percent disabling.  Scars in an area or areas exceeding 72 square inches (465 sq. cm.) are rated 30 percent disabling.  Scars in an area or areas exceeding 144 square inches (929 sq.cm.) are rated 40 percent disabling.  Note (1) to Diagnostic Code 7801 provides that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  Note (2) provides that a deep scar is one associated with underlying soft tissue damage.  See 38 C.F.R. § 4.118, Diagnostic Code 7801.  

Scars other than the head, face, or neck, that are superficial, and do not cause limitation of motion warrant a 10 percent evaluation if they involve an area or areas of 144 square inches (929 sq. cm.) or greater.  Note (1) to Diagnostic Code 7802 provides that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  Note (2) provides that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7802.  

Under the revised rating criteria effective October 23, 2008, Diagnostic Code 7805 provides that other scars (including linear scars) and other effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804 require the evaluation of any disabling effect(s) not considered in a rating provided under Diagnostic Codes 7800-04 under an appropriate Diagnostic Code.  38 C.F.R. § 4.118, Diagnostic Code 7805.  

Burn scar(s) or scar(s) due to other causes not of the head, face, or neck, that are deep and nonlinear warrant a 10 percent evaluation if they involve an area or areas of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.).  Burn scars in an area or areas of at least 12 square inches (77 sq. cm.) but less than 72 square inches (465 sq. cm.) warrant a 20 percent evaluation.  Burn scars in an area or areas of at least 72 square inches (465 sq. cm.) but less than 144 square inches (929 sq. cm.) warrant a 30 percent evaluation.  Burn scars in an area or areas of 144 square inches (929 sq. cm.) or greater warrant a 40 percent evaluation.  Note (1) to Diagnostic Code 7801 provides that a deep scar is one associated with underlying soft tissue damage.  Note (2) provides that if multiple qualifying scars are present, or if a single qualifying scar affects more than one extremity, or a single qualifying scar affects one or more extremities and either the anterior portion or posterior portion of the trunk, or both, or a single qualifying scar affects both the anterior portion and the posterior portion of the trunk, then a separate evaluation should be assigned for each affected extremity based on the total area of the qualifying scars that affect that extremity, a separate evaluation should be assigned based on the total area of the qualifying scars that affect the anterior portion of the trunk, and a separate evaluation should be assigned based on the total area of the qualifying scars that affect the posterior portion of the trunk.  The midaxillary line on each side separates the anterior and posterior portions of the trunk.  The separate evaluations should be combined under §4.25.  Qualifying scars are scars that are nonlinear, deep, and are not located on the head, face, or neck.  38 C.F.R. § 4.118, Diagnostic Code 7801.  

Burn scar(s) or scar(s) due to other causes, not of the head, face, or neck that are superficial and nonlinear warrant a 10 percent evaluation if they involve an area or areas of 144 square inches (929 sq. cm.) or greater.  Note (1) to Diagnostic Code 7802 provides that a superficial scar is one not associated with underlying soft tissue damage.  Note (2) under Diagnostic Code 7802 is similar to Note (2) under Diagnostic Code 7801.  38 C.F.R. § 4.118, Diagnostic Code 7802.  

The rating criteria effective prior to, and on and after October 23, 2008, for  Diagnostic Codes 7803 and 7804, were already discussed above in the previous section.  

The Board observes that the Veteran was initially granted service connection for the scar on the dorsum of his left finger in October 1989, when it was noted that the scar was adherent and tender but healed.  The Veteran's most recent post-service treatment records dated through January 2010 fail to show any treatment for this service-connected scar, and other than the Veteran's subjective complaints, there is no indication that the nature of the scar has increased in severity.  

The Veteran was afforded a VA examination in July 2006, at which time he provided his military history and explained that he was hit by a huge rigging block while serving in the military, and thereby required hand surgery for tendon damage.  He denied any current symptoms relating to his left hand scar.  The physical examination revealed a scar on the anterior surface of the left upper extremity along the proximal aspect of the left index finger and dorsum of the left hand.  According to the examiner, the scar measured 0.3 cm. in width and 3 cm. in length.  The scar did not exhibit any tenderness on palpation and there was no significant adherence to underlying tissue or underlying soft tissue damage.  The examiner further noted that the left hand scar did not result in any limitation of motion or loss of function in the left hand, and there was no ulceration or breakdown over the scar.  Based on his evaluation of the Veteran, the examiner diagnosed the Veteran with a scar from surgery on his left hand.  

The Veteran was provided another VA examination in June 2009.  During this examination, the examiner observed a 5 cm. scar located at the dorsal index metacarpal-phalangeal joint on the Veteran's left upper extremity.  According to the examiner, the scar measured 0.5 cm. in width and 5 cm. in length, and there was no noted tenderness on palpation, adherence to underlying tissue, underlying soft tissue damage, skin ulceration or breakdown over scar.  The examiner further noted that the scar did not result in any limitation of motion or loss of function and diagnosed the Veteran with surgical scar of the left hand.  

Accordingly, based on the rating criteria in effect both prior to and on and after October 23, 2008, and based on a review of the evidence, the Board finds that a compensable rating, for the Veteran's service-connected scar of the left index metacarpal joint is not warranted at any time during the pendency of the appeal.  In this case, limitation of function of the affected part has not been shown.  Indeed, at no time since the Veteran filed his claim has he identified any limitation of function or any residual symptoms relating to the scar on the left index metacarpal joint.  The Board also finds that a compensable rating is not warranted under any of the other diagnostic codes used for rating scars.  Indeed, the scar was not described as deep, nor did it involve an area or areas of 6 square inches (39 sq. cm.) or greater.  Both the July 2006 and June 2009 examiners observed no underlying soft tissue damage or adherence to underlying tissue when evaluating the surgical scar on the Veteran's left hand.  Therefore, under the old and new rating criteria, a compensable rating pursuant to Diagnostic Code 7801 is not warranted.  While the scar was shown to be superficial, it did not involve an area or areas of 144 square inches (929 sq. cm.) or greater, and therefore, under the old or new rating criteria, a compensable rating under Diagnostic Code 7802 is not warranted.  In addition, the scar has not been shown to be unstable with frequent loss of covering of the skin over the scar, which renders Diagnostic Code 7803 (under the old criteria) inapplicable.  Furthermore, the left hand scar was not shown to be unstable or painful on examination.  Indeed, the objective findings were negative for any signs of tenderness on palpation, skin ulceration or breakdown.  As such, under the old or new rating criteria, a compensable rating under Diagnostic Code 7804, is not warranted.  

In reaching this decision, the Board also finds that at no time during the pendency of this claim has the Veteran's left hand scar met or nearly approximated the respective criteria for a compensable evaluation.  Thus, staged ratings are not for application.  See Hart, 21 Vet. App. at 505.  

Accordingly, and based on this evidentiary posture, the Board concludes that the totality of the evidence of record has not shown that the Veteran's left hand scar warrants a compensable rating at any time during the pendency of this appeal.  The Board finds, therefore, that the evidence of record does not support the criteria required for the next higher rating of 10 percent for this service-connected disability.  

III.  Extrascheduler Consideration

The Board has also considered whether a referral for extraschedular rating is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned scheduler evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) (a threshold finding that the evidence before VA presents such an exceptional disability picture that the available scheduler evaluations for that service-connected disability are inadequate is required for extraschedular consideration referral).  

The Board notes the June 2009 VA examination wherein the examiner opined that the Veteran's occupation as a deputy jailer was limited by his bilateral knee issues.  However, the examiner did not state that the Veteran's employment capabilities were affected or limited as a result of his service-connected scars.  In fact, the record reflects that, while the Veteran has taken a significant amount of time off from work, he is still currently still employed.  There has been no showing that the Veteran's service-connected scars have caused marked interference with employment beyond that contemplated by the schedule for rating disabilities or necessitated frequent periods of hospitalization.  Moreover, the objective evidence does not show that the Veteran is unable to maintain his employment or is precluded from obtaining some other type of employment, as a result of his service-connected head laceration and left hand scar.  

The Board therefore finds that the schedular evaluation for the Veteran's service-connected scars is not inadequate.  His complained of symptoms are those contemplated by Diagnostic Codes 7800-7805 and there are no symptoms left uncompensated or unaccounted for by the assignment of a schedular rating.  It does not appear that the Veteran's disabilities are "exceptional or unusual" disability; he merely disagrees with the assigned evaluation for his level of impairment.  In other words, he does not have any symptoms from his service-connected disorders that are unusual or different from those contemplated by the schedular criteria.  The Board finds the available schedular evaluations for the Veteran's service-connected head laceration and left hand scar to be adequate.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.  Further inquiry into extraschedular consideration is moot.  See Thun, supra.  


ORDER

A disability evaluation greater than 10 percent for service-connected bilateral tinnitus, to include the matter of separate compensable evaluations for tinnitus in each ear, is denied.  

Entitlement to a 10 percent evaluation, but no more, for the service-connected head laceration is granted, subject to the laws and regulations controlling the award of monetary benefits.  

A compensable evaluation for a residual scar, status post-operative open fracture of the left index metacarpal is denied.  


REMAND

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  

The Veteran's service-connected fracture of the remedial femoral condyle of the left knee is currently evaluated as 40 percent disabling, his service-connected total right knee arthroplasty with focal bone loss in the medial aspect of the right patellar articular surface is currently evaluated as 30 percent disabling, and his service-connected degenerative changes in the right knee is currently evaluated as 20 percent disabling.  After a complete and thorough review of the claims folder, the Board finds that a remand of these increased rating claims for the service-connected right and left knee disabilities is required to allow for further development of the record.  

During his June 2009 VA examination, the Veteran provided his military history and explained that he injured his knees in service after being struck in both knees by a wooden rigging block.  According to the Veteran, he has undergone close to nine surgeries on his knees and eventually acquired degenerative post-traumatic arthritis, requiring a left total knee arthroplasty in 1999 and a right total knee arthroplasty in 2004.  The Veteran claims that his bilateral knee condition has progressively grown worse throughout the years and he currently experiences pain in both knees.  He did not describe any symptoms of instability, stiffness, weakness or incoordination, but added that he can only stand between 15-30 minutes and walk one-quarter of a mile due to his bilateral knee condition.  Upon physical examination, the examiner observed no crepitation, grinding, instability or clicks or snaps in the Veteran's left knee.  However, it does not appear that the examiner's observations regarding the Veteran's right knee condition were recorded or annotated in the report.  The Veteran's range of motion in his left knee was shown to be 5 to 95 degrees, with no objective evidence of pain or additional limitation of motion following repetitive motion.  His range of motion with respect to his right knee was shown to be 0 to 85 degrees, with no objective evidence of pain or additional limitation of motion following repetitive motion.  

Based on his evaluation of the Veteran's knees, the examiner diagnosed the Veteran with right total knee arthroplasty with persistent painful limitation of motion following posttraumatic arthritis secondary to patella fracture, and left total knee arthroplasty with painful limitation of motion for posttraumatic arthritis secondary to medial femoral condyle fracture.  According to the examiner, the Veteran's right and left knee disabilities have had a moderate affect on his ability to exercise and participate in recreational activities, and completely prevent him from being able to participate in various sports.  The examiner further opined that due to his bilateral knee condition, the Veteran would be unable to perform any type of work that may require heavy lifting, climbing stairs, prolonged standing, walking, or stooping.  However, he noted that the Veteran could perform sedentary work for a standard eight hour work day with standard breaks with minimal walking and standing requirements.  

In the October 2011 Written Brief Presentation, the Veteran's representative questioned the adequacy of the June 2009 VA examination report and noted that the examiner's observations with respect to the Veteran's pain level as well as the effect of the Veteran's bilateral knee condition on his ability to perform his occupational duties directly contradicts the objective findings which were negative for any evidence of pain during active range of motion and following repetitive testing.  In addition, the Veteran, through his representative, maintained that his knee symptoms have worsened since his last VA examination.  

Further review of the claims file reveals that the Veteran has not been afforded another VA examination since the June 2009 evaluation, over two years ago.  The duty to assist the Veteran requires VA to provide a medical examination or obtain a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, when a claimant asserts that the severity of his disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997) & Caffrey v. Brown, 6 Vet. App. 377 (1994).  As it has been over two years since the Veteran's last VA examination and the Board is precluded from reading its own unsubstantiated medical conclusions and is instead bound by the medical evidence of record on these matters, further development is required.  See Jones v. Principi, 16 Vet. App. 219, 225 (2002), citing Smith v. Brown, 8 Vet. App. 546, 553 (1996) (en banc); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

Also, as this matter is being remanded for further development, the RO should also attempt to obtain any ongoing medical records pertinent to the Veteran's claims.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (noting that VA medical records are in constructive possession of the agency and must be obtained if pertinent).  

Accordingly, the case is REMANDED for the following action:

1. Request relevant records pertaining to treatment the Veteran has received for his left and right knee condition from the Community Based Outpatient Clinics (CBOC) in Fort Campbell, Kentucky as well as the VA Medical Center in Nashville, Tennessee from January 2010 to the present.  All such available documents should be associated with the claims file, and all efforts to obtain the evidence must be noted it the claims folder.  

2. Thereafter, schedule the Veteran for an appropriate VA examination to determine the nature and extent of the service-connected remedial femoral condyle of the left knee, status post total knee arthroplasty with loosening of the femoral prosthetic component; total right knee arthroplasty with focal bone loss in the medial aspect of the right patellar articular surface; and degenerative changes of the right knee.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  Any testing deemed necessary, including X-rays, should be performed.  

All pertinent pathology associated with these service-connected knee disorders should be noted in the examination report.  In particular, the examiner should discuss limitation of motion, instability, or any ankylosis associated with each knee.  

Also, the examiner should discuss whether each knee exhibits weakened movement, excess fatigability, or incoordination that is attributable to the applicable service-connected disorder.  If feasible, this determination should be expressed in terms of the degree of additional range of motion lost.  The examiner should also discuss the degree to which pain could significantly limit functional ability during flare-ups or when the Veteran uses each knee repeatedly over a period of time.  

In addition, the examiner should specifically comment on the impact of these service-connected knee disabilities upon his industrial activities, including his ability to obtain and to maintain employment.  

3. Following completion of the above, re-adjudicate the issues of 1) entitlement to a disability rating greater than 40 percent for the service-connected fracture of the remedial femoral condyle of the left knee, status post total knee arthroplasty with loosening of the femoral prosthetic component; 2) entitlement to a disability rating greater than 30 percent for total right knee arthroplasty with focal bone loss in the medial aspect of the right patellar articular surface; and 3) entitlement to a disability rating greater than 20 percent for degenerative changes in the right knee.  If the decisions remain in any way adverse to the Veteran, he and his representative should be provided with an SSOC and an appropriate period of time should be allowed for response.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2011).  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


